Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Oath/Declaration
	Oath/Declaration filed on 3/29/21 has been considered.

Claim Rejections - 35 USC § 102 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 7-8, 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (U.S. Patent Publication No. 2021/0202317).
Referring to figures 1-14, Wang teaches a wafer thinning method, comprising: 
providing a wafer (102) having a front surface and a back surface opposite to the front surface (see figure 1); 
grinding the back surface of the wafer with a grinding bit to thin the wafer to a predetermined thickness (see figures 1b, paragraph# 29); 
dicing the wafer with laser beams (see paragraphs# 39+, figure 6); 
ablating the wafer by grinding the back surface of the wafer to thin the wafer (see paragraphs# 43, 58, figure 7); and 
separating the wafer into a plurality of dies (see figure 9, paragraph# 47).
Regarding to claim 8, after performing a chemical solution or plasma process, attaching an attach film(802) to the back surface of the wafer and fixing the wafer to a frame (see figure 8).
Regarding to claim 10, the wafer has a thickness of (20-300)±3 μm after subjection to the chemical solution or plasma process (see paragraphs# 43, 58).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tian et al. (U.S. Patent Publication No. 2022/0181208) in view of Wang (U.S. Patent Publication No. 2021/0202317).
Referring to figures 1-17, Tian et al. teaches a wafer thinning method, comprising: 
providing a wafer (100) having a front surface and a back surface (102/104) opposite to the front surface (see figure 2, 7); 
grinding the back surface of the wafer with a grinding bit to thin the wafer to a predetermined thickness (see figures 1-2, 7, paragraph# 26); 
dicing the wafer with a dicing blade (see paragraphs# 29-32); 
ablating the wafer by grinding the back surface of the wafer to thin the wafer (see paragraph# 34, figure 6); and 
separating the wafer into a plurality of dies (see figures 9-14, paragraphs# 36+).
However, the reference does not clearly teach ablating the wafer by performing a chemical solution or plasma process.
Wang teaches a wafer (102), grinding the back surface of the wafer (see figure 1b, paragraph# 29); dicing the wafer (see figure 6); ablating the wafer by performing a chemical solution or plasma process (see paragraph# 43, figure 7) and separating the wafer into a plurality of dies (see figure 9, paragraph# 47, meeting claim 1).  Wang also teaches performing a chemical solution or plasma process, attaching a protective film (20) to the front surface of the wafer (102); before dicing the wafer, performing the following steps: attaching an attach film (204) to the back surface of the wafer; fixing the wafer to a frame (see figure 3); and removing the protective film from the front surface of the wafer (202, see figure 2-3, meeting claim 3).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to the wafer by performing a chemical solution or plasma process in Tian et al. as taught by Wang because the process is known in the semiconductor art to form a wafer with desired thickness.
Regarding to claim 5, the dicing blade scribes a plurality of dicing grooves on the front surface of the wafer, the depth of the dicing grooves is (25-350)±5 μm and the dicing grooves is (see paragraphs# 29-30, figures 3-6).
Regarding to claim 6, the wafer has a thickness of (20-300)±3 μm after subjection to the chemical solution or plasma process (see paragraphs# 29-30, figures 3-6).
Regarding to claim 7, a wafer thinning method, comprising: 
providing a wafer (100) having a front surface and a back surface (102/104) opposite to the front surface (see figure 2, 7); 
grinding the back surface of the wafer with a grinding bit to thin the wafer to a predetermined thickness (see figures 1-2, 7, paragraph# 26); 
dicing the wafer with laser beams (see paragraphs# 29-32); 
ablating the wafer by grinding the back surface of the wafer to thin the wafer (see paragraph# 34, figure 6); and 
separating the wafer into a plurality of dies (see figures 9-14, paragraphs# 36+).
However, the reference does not clearly teach ablating the wafer by performing a chemical solution or plasma process.
Wang teaches a wafer (102), grinding the back surface of the wafer (see figure 1b, paragraph# 29); dicing the wafer (see figure 6); ablating the wafer by performing a chemical solution or plasma process (see paragraph# 43, figure 7) and separating the wafer into a plurality of dies (see figure 9, paragraph# 47, meeting claim 1).  Wang also teaches after performing a chemical solution or plasma process, attaching an attach film (802) to the back surface of the wafer and fixing the wafer to a frame (see figure 8, meeting claim 8).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to the wafer by performing a chemical solution or plasma process in Tian et al. as taught by Wang because the process is known in the semiconductor art to form a wafer with desired thickness.
Regarding to claim 10, the wafer has a thickness of (20-300)±3 μm after subjection to the chemical solution or plasma process (see paragraphs# 29-30, figures 3-6).
However, the reference does not clearly teach the specific rotation speed of the dicing blade (in claim 4), the specific width of the dicing grooves (in claim 5) and the specific wavelength of the laser beam (in claim 9).
With regarding to claims 4-5 and 9, the specific rotation speed of the dicing blade (in claim 4), the specific width of the dicing grooves (in claim 5) and the specific wavelength of the laser beam is obvious because it is a matter of determining optimum process condition by routine experimentation with a limited number of species. ln re Jones, 162 USPQ 224 (CCPA 1955)(the selection of optimum ranges within prior art general conditions is obvious) and In re Boesch, 205 USPQ 215 (CCPA 1980)(discovery of optimum value of result effective variable in a known process is obvious).  In such a situation, applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to prior art range.  See M.P.E.P 2144.05 III. In particular, both Tian et al. and Wang suggest rotation speed of the dicing blade, width of the dicing grooves and wavelength of the laser beam (see paragraphs# 29-32 in Tian et al. and paragraph# 39 in Wang).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide a specific rotation speed of the dicing blade, the width of the dicing grooves and the wavelength of the laser beam in Tian et al. as because choosing an optimum rotation speed of the dicing blade, the width of the dicing grooves and the wavelength of the laser beam is known in the semiconductor process to dice a wafer.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tian et al. (U.S. Patent Publication No. 2022/0181208) in view of Wang (U.S. Patent Publication No. 2021/0202317) as applied to claims 1, 3-10 above, further in view of Kawakami (U.S. Patent Publication No. 2003/0190795).
Tian et al. in view of Wang teaches a method of forming a thin wafer.
However, the reference does not clearly teach before grinding the wafer, attaching a protective film to the front surface of the wafer; before dicing the wafer, performing the following steps: attaching an attach film to the back surface of the wafer; fixing the wafer to a frame; and removing the protective film from the front surface of the wafer.
Kawakami teaches a wafer(3), before grinding the wafer, attaching a protective film (15) to the front surface of the wafer (3); before dicing the wafer, performing the following steps: attaching an attach film (16) to the back surface of the wafer; fixing the wafer to a frame (17, see figure 4); and removing the protective film (15) from the front surface of the wafer (3, see figure 9).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to attaching a protective film to the front surface of the wafer; before dicing the wafer, performing the following steps: attaching an attach film to the back surface of the wafer; fixing the wafer to a frame; and removing the protective film from the front surface of the wafer in Tian et al. as taught by Kawakami because the process is known in the semiconductor art to form a wafer with desired thickness with low cost by preventing contamination and same on the thin wafer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thanh Nguyen whose telephone number is (571) 272-1695, or by Email via address Thanh.Nguyen@uspto.gov.  The examiner can normally be reached on Monday-Thursday from 6:00AM to 3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yara Green, can be reached on (571) 270-3035.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to thy Private PAIR system, contact the Electronic Business center (EBC) at 866-217-9197 (toll-free).
/THANH T NGUYEN/Primary Examiner, Art Unit 2893